United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 8, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50780
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARMANDO GERARDO BENAVIDES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 6:05-CR-163
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Following a bench trial on stipulated evidence, Armando

Gerardo Benavides was convicted of possession with intent to

distribute at least five kilograms of cocaine.   Benavides appeals

the district court’s denial of his motion to suppress.       He argues

that his detention was impermissibly extended and that he did not

voluntarily consent to the search of his tractor-trailer.

     Our review of the record shows that the district court did

not err in determining that the initial stop of Benavides’s

vehicle was permissibly extended based on reasonable suspicion of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50780
                                 -2-

other criminal activity.   See United States v. Brigham, 382 F.3d

500, 506-07 (5th Cir. 2004).   The district court also did not err

in determining that Benavides voluntarily consented to the search

of his vehicle.    See United States v. Solis, 299 F.3d 420, 435-37

(5th Cir. 2002).   Benavides has not shown that the district court

erred in denying his motion to suppress.

     AFFIRMED.